The Unemployment Appeal Board has determined that respondent did not refuse employment without good cause and that she was qualified to receive the benefits asked. The facts, particularly the employment later obtained, sustain the decision of the board. We may not substitute our judgment when there is proof to sustain the board’s determination. Decision of the board affirmed, without costs. Hill, P. J., Heifernan and Russell, JJ., concur; Brewster and Foster, JJ., dissent. (Matter of Heater [Corsi], 270 App. Div. 311.)